DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second fluid channel with first and second means controlling passage of fluid through each channel respectively must be shown or cited or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the following limitations are not disclosed in the specifications “a first fluid channel”, “a second fluid channel”, “a first means for controlling passage of fluid through the first channel”, and “a second means for controlling passage of fluid through the second channel”.
Regarding claim 2, the specification does not disclose, “the first fluid channel is perpendicular to the surface”.
Regarding claim 3, the specification does not disclose, “the second fluid channel is perpendicular to the surface”.
Regarding claim 6, the specification does not disclose, “the first fluid channel terminates”.
Regarding claim 9, the following limitations are not disclosed in specification “a first fluid channel” and “a first means for controlling passage of fluid through the first fluid channel”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the limitations “a first fluid channel”, “a second fluid channel”, “a first means”, and “a second means” lack written description and therefor are unclear what the applicant is referring to and considered indefinite. 
Regarding claim 9, the limitations “a first fluid channel”, and “a first means” lack written description and therefor are unclear what the applicant is referring to and considered indefinite. 
Regarding claim 10, the limitation “the second release valve” has insufficient antecedent basis for this limitation in the claim.

Claim limitations “a first means for controlling passage of fluid through the first fluid channel” and “a second means for controlling passage of fluid through the second fluid channel” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not explain any clear association between the structure and the recited function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 as far as they are definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (U.S. Patent No. 9,115,841) in view of Babcock et al. (U.S. Patent No. 6,581,620).
Regarding claim 1, Bourne discloses a valve replacement device (Figs. 1-9) for replacing a valve (22) coupled to a liquid or gas storage tank (Column 9 lines 1-8), comprising: a body (30) configured to couple to a storage tank valve (22), the body (30) comprising a surface (Fig. 3); the body (30) having a first fluid channel (70) therethrough; the body (30) having a second fluid channel (74) therethrough; a first means (72) for controlling passage of fluid through the first fluid channel (70); a second means (76) for 
Babcock et al. teach a valve replacement device (Figs. 1-4) with an insertion tube (2) having an inflatable membrane (4) that is configured to be inflated and uninflated by a fluid (Column 4 line 64-Column 5 line 9) passing through the insertion tube (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the membrane of Bourne with an inflatable membrane as taught by Babcock et al. since they are considered art-recognized equivalents that perform the same function of being actuated to seal an opening.

Regarding claim 2, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first fluid channel (70) is perpendicular to the surface (Fig. 4).
Regarding claim 3, Bourne discloses the valve replacement device (Figs. 1-9) wherein the second fluid channel (74) is perpendicular to the surface (Fig. 4).
Regarding claim 4, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first means (72) for controlling passage of fluid is a petcock valve (Fig. 4).
Regarding claim 5, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first fluid channel (70) is integral with the device (Fig. 4).
Regarding claim 6, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first fluid channel (70) terminates (Fig. 4).
Regarding claim 7, Bourne discloses the valve replacement device (Figs. 1-9) wherein the first means (72) for controlling passage of fluid is not itself capable of storing or collecting fluid (Fig. 4).
Regarding claim 9, Bourne discloses a valve replacement device (Figs. 1-9) for replacing a valve (22) coupled to a liquid or gas storage tank (Column 9 lines 1-8), comprising: a body (30) configured to couple to a storage tank valve (22), the body (30) comprising a surface (Fig. 3); the body (30) having a first fluid channel (70) therethrough; a first means (72) for controlling passage of fluid through the first fluid channel (70); the first means (72) for controlling passage of fluid is not itself capable of storing or collecting fluid (Fig. 4); an insertion tube (32) movable through the body (30), the insertion tube (32) having a first end (82) and a second end (84), the first end (82) terminating at a valve stem (92); a seal (64 and 66) between the insertion tube (32) and the body (30), the seal (64 and 66) enabling the insertion tube (32) to articulate through the body (30) while at least partially retaining a fluid within a portion of the body (30); and a membrane (36) coupled to the second end (84) of the insertion tube (32), the membrane (36) configured to be expanded and deflated, the membrane (36) expanded to retain a fluid within the tank (Column 13 lines 20-47) while an existing valve (22) is removed from the tank and replaced and the membrane (36) deflated and removed after replacement (Column 13 line 48-Column 14 line 14) of the existing valve (22) but lacks disclosure wherein the membrane is an inflatable membrane configured to be inflated and deflated by a fluid flowing through the insertion tube via the valve stem.
Babcock et al. teach a valve replacement device (Figs. 1-4) with an insertion tube (2) having an inflatable membrane (4) that is configured to be inflated and uninflated by a fluid (Column 4 line 64-Column 5 line 9) passing through the insertion tube (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the membrane of Bourne with an inflatable membrane as taught by Babcock et al. since they are considered art-recognized equivalents that perform the same function of being actuated to seal an opening.

Claim 8 as far as it is definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne (U.S. Patent No. 9,115,841) in view of Babcock et al. (U.S. Patent No. 6,581,620) as applied to claim 1, and further in view of Rakieski (U.S. Patent No. 5,592,965).
Regarding claim 8, Bourne modified with the teachings of Babcock et al. disclose the essential features of the claimed invention but lacks disclosure wherein the fluid is a gas.
Rakieski teaches a valve replacement device (Figs. 1-8) for replacing a valve (11) of a gas tank (Column 9 lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fluid of the device of Bourne with a gas as taught by Rakieski since they are considered art recognized equivalents that perform the same function of sealing a liquid or gas fluid to replace a valve. 

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753